,.   Case 3:21-cr-00280-WQH Document 9-1 Filed 02/17/21 PageID.31 Page 1 of 5




          111                                   EXH:CB:CT A

          2                              STATEMENT OF FACTS

          311        This Statement of Facts is incorporated by reference as part

          411 of the Deferred Prosecution Agreement                ( "the Agreement") between

          Sil the U.S. Attorney's Office for the Southern District of California

          611 (the    "USAO")   and Colas     Djibouti      SARL    ("Colas    Djibouti").   The

          711 parties agree and stipulate that the following facts are true and
          SIi accurate,     and if this case had proceeded to trial,                the United

          911 States would have proved these facts beyond a reasonable doubt.
         10 II As   set   forth in Paragraph 3 of the Agreement,                Colas Djibouti
         1111 admits, accepts, and acknowledges that it is responsible for the

         1211 acts of its officers, employees, and agents as follows:

        13           1.    Between 2012 to mid-2014 ("the relevant period"), Colas

         1411 Djibouti,     a wholly-owned subsidiary of Colas, S.A.,              operated in

        1511 the Republic of Djibouti as a contractor and subcontractor to the
        1611 United states, providing and laying concrete.

        1711         2.    Colas   Djibouti     held       the     following    contracts    and

        1811 subcontracts to provide concrete to the United States Department
        19 II of Defense and the Department of State at Camp Lemonnier, Chabelley

        2 OII Airfield, and the U.S. Embassy in the Republic of Djibouti:

        21
        22

        23
        24

        25
        26

        27
        28

                                                       1                       Def. I n i ~
Case 3:21-cr-00280-WQH Document 9-1 Filed 02/17/21 PageID.32 Page 2 of 5




     1

     2               #      Contract Number                   Project Name

     3
                     1      N62470-1-3-C-3001   Task Force Compound
     4
                     2      N3319l-09-D-0120    Aircraft Apron/Taxiway and
                                                Maintenance Shelter
     5               3      N33191-09-O-0119    Fuel Farm

     6               4      N33191-1-3-D-0843   Aircraft Maintenance
                                                Hangar/Telecom Facility
     7               5      N33191-12-D-0616    Taxiway Ramp

     8               6      N33191-12-C-0614    Deployed Billeting and
                                                Ex:oeditionarv Lodging
     9               7      N62470-06-D-6009    SOCCE Expansion

    10               8      N62470-12-C-2008    Combat Aircraft Loading Area

    11               9      N62470-12-C-2008    Taxiway Extension and Ammunition
                                                Supply Point
    12             10       SDJlOOl-3-C-0012    Prime Contractor for warehouse
                                                Fencing and Concreting
    13             11       N62470-15-C-SOOO    unaccompanied Housing

    14             12       N62470-13-C-3016    Galley Addition

    15             13       N33191-10-C-0226    SOCCE CLUs

                   14       N62470-13-C-3001    Forward Operating Site
    16
                             ("Project 688"}

    17        3.         These    contracts       specified       requirements      for   the
    18   ingredients,       composition, and characteristics of the concrete to
    19   be provided by Colas Djibouti, including alkali-silica reactivity,
    20   aggregate        grading    and      size,       water   chloride     concentration,
    21   resistance, and for the U.S. Embassy contract, concrete thickness.
    22        4.         Colas Djibouti maintained a laboratory certified by the
    23   United States Army Corps of Engineers I "USACE") to test for certain
    24
         of the contracts' specifications and certify that the ingredients,
    25   mix design, and the resulting concrete complied with those contract
    26   specifications.         Specialized testing that Colas Djibouti was not
    27   certified to perform, like alkali-silica reactivity testing, was
    28   to be outsourced to a third-party laboratory.
                                                      2                      Def.   Ini9
Case 3:21-cr-00280-WQH Document 9-1 Filed 02/17/21 PageID.33 Page 3 of 5




     1        5.     Notwithstanding its obligations to test and certify its

     211 concrete's compliance with contract specifications, Colas Djibouti

     311 created fictitious test results, made fraudulent representations

     411 regarding    its   concrete's      composition,            and   knowingly       provided

     SIi cheaper, noncompliant concrete to the United States that did not

     611 comply with the relevant contractual specifications.

     7        6.     As a   representative example,              Cola$ Djibouti obtained

     811 third-party     testing   of    the    alkali-silica             reactivity       of   the

     911 aggregate it intended to use for Contracts 2, 3, 4, & 5.                           Though
    1011 the tests indicated that the aggregate was alkali-silica reactive,

    1111 the Colas Djibouti laboratory staff did not mitigate the alkali-

    1211 silica reactivity with fly ash, and as a result, knowingly created

    13 II out-of-specification     concrete          mix    designs       and     provided      the

    1411 noncompliant concrete to the United States.

    15        7.     With respect to Contracts 1                &    4,   the Colas Djibouti

    1611 laboratory staff created fictitious alkali-silica reactivity test

    1711 results,     spuriously   indicating            compliance       with    the     contract

    1811 specifications.     Despite knowing the alkali-silica reactivity test

    1911 results were fictitious, senior Colas Djibouti employees approved

    2011 submitting the test results as bona fide.

    21        8.     With respect to Contracts 1, 2, 4, 6,                &   8, Colas Djibouti

    2211 laboratory     staff   fabricated       test       results       showing        that   the

    2311 aggregate size complied with the contracts' specifications despite

    2411 knowing Colas Djibouti's equipment was incapable of producing the

    2511 specified aggregate       sizes.      For       each   contract,        Colas    Djibouti

    2611 knowingly supplied noncompliant concrete to the United States.

    27        9.     With respect to Contract 5, Colas Djibouti submitted a

    28   concrete mix design, which it represented was compliant with the

                                                     3                         Def. I n i ~ ~ ~ ;
Case 3:21-cr-00280-WQH Document 9-1 Filed 02/17/21 PageID.34 Page 4 of 5




     111 contract's       aggregate specifications,           despite knowing that         that
     211 representation was fraudulent and that it could not produce the
     311 required aggregate sizes.            For this contract, too, Colas Djibouti
     411 knowingly supplied noncompliant concrete to the United States.

     5           10.     For Contracts 1, 4, 5, 6,       &   8, the water Colas Djibouti
     611 used      for     its     concrete     mix    designs        contained        chloride
     711 concentrations         in excess of the contracts'            specifications,      and

     BIi Colas     Djibouti      knowingly    provided       the    resulting      noncompliant
     911 concrete to the United states.            In one instance, in response to a
    1011 request for an analysis of the water used in the mix design, the
    1111 Colas Djibouti laboratory staff, at the direction of Colas Djibouti
    1211 management, provided an analysis of bottled water. The laboratory
    13 II staff, however, did not indicate on the analysis that they had
    1411 tested bottled water rather than the water used in the mix design.
    1511 Colas Djibouti's management then authorized the laboratory staff

    1611 to provide the misleading water analysis.
    17           11.     With    respect   to   Contract       5,     the   Colas      Djibouti
    1811 laboratory staff, at the direction of Colas Djibouti management,
    1911 falsified a concrete mix design that misrepresented the water-to-
    20 II cement ratio used.         The actual ratio used was not in compliance
    2111 with the contract's specifications, but Colas Djibouti knowingly
    2211 supplied the resulting noncompliant concrete to the United States.

    23           12.     With    respect   to   Contract       6,     the   Colas      Djibouti
    2411 laboratory staff, at the direction of Colas Djibouti management,
    2511 fabricated compressive strength test results purporting to verify
    2611 that the required concrete resistance had been achieved.
    27           13.     Likewise, with respect to Contract 10, Colas Djibouti

    28   laboratory staff, at the direction of Colas Djibouti management,

                                                   4                        Def.
                                                                                   Ini~
Case 3:21-cr-00280-WQH Document 9-1 Filed 02/17/21 PageID.35 Page 5 of 5




     111   fabricated test results purporting to verify that the specified
     2     compressive strength had been achieved. For this contract, too,
     311 Colas Djibouti knowingly supplied noncompliant concrete.
     4          14.    As   a   result     of    its    fraudulent      conduct,     for     each of

     5 Contracts        1-13,     as   set      forth   above,       Colas    Djibouti      provided

     6 noncompliant         concrete       containing,         in    whole    or    in     part:   (1)
     711 aggregate that did not meet gradation requirements;                         (2)    excessive

     a     alkali-silica        reactive     material;        and     (3)    elevated        chloride

     9 content.        These     conditions        could      promote       early-age       cracking,

    10     surface defects, and the corrosion of embedded steel, and thus,

    11     significantly impair the concrete's long-term durability.

    1211        15.    For the purposes of executing the scheme to defraud the
    13     United States of money and property by means of material false

    1411 statements and representations,                    defendant and its conspirators

    15     transmitted and caused to be transmitted by wire various emails
    16     and invoices in interstate and foreign commerce.

    17          16.    A    substantial         part    of     the    fraudulent         scheme    was

    18     committed in Djibouti, outside the United States, and as part of

    1911   the scheme, Colas Djibouti intentionally engaged in sophisticated
    20     conduct,    including creating fictitious test results and making
    2111 fraudulent representations regarding its concrete's composition.

    2211        1 7.   As a result of the fraudulent scheme,                       Colas Djibouti
    23     caused loss to the United States of at least $10,042,002.

    24
    25
    26

    27
    28

                                                        5                          Def. I n ~
